Citation Nr: 1036529	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision of the Albuquerque, New 
Mexico, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the Veteran testified at a hearing before a Decision 
Review Officer at the RO.  In April 2008, the Veteran testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge.  Transcripts of these hearings are associated with the 
claims file.

In November 2008, the Board remanded the issue of entitlement to 
service connection for PTSD for further evidentiary development.  
The requested development was completed, and the case has now 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The stressful incidents described by the Veteran, including 
being exposed to enemy fire while in helicopters and at Air Force 
bases in Vietnam, are consistent with the places, types, and 
circumstances of his service as a jet mechanic in the United 
States Air Force in Vietnam during the Vietnam era.

2.  The Veteran has been diagnosed with PTSD by a VA psychiatrist 
and VA psychologists, who based the diagnoses of PTSD on the 
Veteran's experiences in Vietnam.  





CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

In light of the fully favorable determination in this case, no 
further discussion of VCAA compliance is necessary.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the occurrence of the required in-service 
stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through 
credible lay testimony alone, as being sufficient to establish 
occurrence of an in-service stressor without undertaking other 
development to verify the Veteran's account.  The PTSD 
regulation, § 3.304(f), previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to accept the 
occurrence of the claimed in-service stressor.  VA later amended 
its PTSD regulations to also accept the statements of Veterans 
who are former Prisoners-of-War and those with an in-service 
diagnosis of PTSD as sufficient to establish occurrence of an in-
service stressor if they are consistent with the places, types, 
and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement 
for corroborating evidence of the claimed in-service stressor if 
it is related to the Veteran's "fear of hostile military or 
terrorist activity."  The new regulatory provision requires 
that: (1) A VA psychiatrist or psychologist, or contract 
equivalent, must confirm that the claimed stressor is adequate to 
support a diagnosis of PTSD; (2) the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor. 

In this case, the Veteran asserts that he has PTSD as a result of 
traumatic experiences while serving in the Air Force in Vietnam 
during the Vietnam era.  Some of the traumatic incidents he 
describes include being exposed to enemy fire while in 
helicopters and at Air Force bases in Vietnam.  

The Veteran's service records show that he was stationed in 
Vietnam from January 1966 to January 1967 at Cam Ranh Bay.  
Service records also show that he was tasked with obtaining 
samples of oil from aircraft for analysis.  As part of his 
duties, the Veteran testified that he routinely flew in 
helicopters to obtain oil samples.  The Board finds that the 
stressful incidents listed above are consistent with the places, 
types, and circumstances of his service.  

The Veteran has been diagnosed with PTSD by VA psychiatrists and 
psychologists.  In June 2006, a VA psychiatrist diagnosed the 
Veteran with PTSD.  The psychiatrist noted that the Veteran had 
multiple exposures to combat in Vietnam, including being shot at 
while flying in helicopters.  Also in June 2006, after 
psychological testing was administered, a VA psychologist 
diagnosed PTSD and noted that the Veteran was exposed to a number 
of traumatic events during his tour of duty, including coming 
under heavy fire while in Vietnam.  The Veteran was afforded a VA 
PTSD evaluation in June 2007.  The VA psychologist performing the 
evaluation diagnosed PTSD.  The psychologist noted that the 
Veteran reported that he often traveled in helicopters in Vietnam 
and that sometimes the aircraft were diverted to offer fire 
support or to evacuate wounded and dead American soldiers.  He 
also reported that the helicopters sometimes took incoming enemy 
fire.  The Veteran was afforded another VA PTSD evaluation by a 
different psychologist in July 2009.  He was again diagnosed with 
PTSD.  One of the stressors mentioned by the psychologist was the 
Veteran's helicopter taking incoming enemy fire.

Given the above, the Board finds that in consideration of the 
newly amended 38 C.F.R. § 3.304, and with resolution of 
reasonable doubt in the Veteran's favor, service connection for 
PTSD is warranted as the Veteran has been diagnosed with PTSD by 
a VA psychiatrist and VA psychologists who based their opinions 
on traumatic experiences described by the Veteran that would be 
consistent with his service as a jet mechanic in Vietnam.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


